Citation Nr: 0924262	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  04-38 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel







INTRODUCTION

The Veteran had active service from April 1966 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  By that rating action, the RO declined to 
reopen the Veteran's previously denied claim of entitlement 
to service connection for a back condition.  The Veteran 
timely appealed the RO's December 2002 determination to the 
Board.  

In a November 2007 decision, the Board reopened the Veteran's 
previously denied claim for service connection for a back 
condition, and remanded the de novo claim to the RO for 
additional development.  The requested development has been 
completed and the claim for service connection for a back 
condition on the merits has returned to the Board for 
appellate consideration. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The preponderance of the competent and probative evidence is 
against finding that the Veteran has a back disability that 
was incurred or aggravated during military service.


CONCLUSION OF LAW

The criteria for service connection for a back disability are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The Veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide. Proper notification must also invite the claimant to 
provide any evidence in his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, also, 
the United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regard to the service connection issue on appeal, VA 
provided the Veteran with pre-adjudication notice on the 
Pelegrini II VCAA elements in a March 2004 letter.  The 
letter informed the Veteran to let VA know of any evidence he 
thought would support his claim for service connection for a 
back disorder, that it was his responsibility to make sure 
that VA received all requested records not in the possession 
of a Federal entity, and told him where to send what "we 
need."

In addition, the Court has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran was informed of the Dingess elements in 
a December 2007 letter.  Id.

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  The Veteran was provided pre-adjudication 
VCAA notice via a March 2004 letter.  Id.

Regarding VA's duty to assist the appellant with his service 
connection claim on appeal, relevant service treatment and 
personnel records, post-service VA and private examination 
and treatment reports and statements of the Veteran have been 
associated with the claims files.  A September 2006 VA  
memorandum reflects that there were no treatment records of 
the Veteran, dating from June 1973 to December 1975, from the 
VA Medical Center (VAMC) in Washington, DC.  In March 2009, 
pursuant to the Board's November 2007 remand directives, VA 
examined the Veteran to determine the etiological 
relationship, if any, between his current back disorder and 
his period of active military service.  A copy of the March 
2009 VA examination report has been associated with the 
claims files.  On VCAA Notice Response Form, dated and signed 
by the Veteran in December 2007, he specifically indicated 
that he did not have any additional evidence to submit in 
support of his claim.  

Accordingly, the Board finds that there is no further 
assistance that would be reasonably likely to substantiate 
the claim for service connection for a back disorder analyzed 
in the decision below.

II.  Merits of the Claim

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  Service 
connection may also be granted for a disease diagnosed after 
discharge, where all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Certain disorders involving what are recognized as diseases 
of a chronic nature, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

The Veteran contends that his current low back disorder is a 
result of having injured his back while moving a helicopter 
during military service in 1968.  The preponderance of the 
evidence is against the claim, and the appeal will be denied.

Service treatment records show that in June 1968, the Veteran 
was seen at the unit dispensary after he had injured his back 
while moving a helicopter.  X-rays of the lumbosacral spine 
revealed no evidence of vertebral fracture, mild scoliosis of 
the dorso-lumbar spine and spina bifida of S-1.  An 
impression of muscle strain was entered.  Treatment records 
contemporaneous to the accident do not contain any clinical 
notation of, or reference to, the Veteran having lost 
consciousness during the 1968 accident.  
The remainder of the service treatment records are wholly 
devoid of any additional complaints and or clinical findings 
referable to the back.  A January 1969 service separation 
examination report shows that the Veteran's spine was 
evaluated as "normal."  On a January 1969 Report of Medical 
History, the Veteran denied having had recurrent back pain.  
The separation physical examination findings are highly 
probative in this regard, because they were generated with a 
view towards ascertaining the Veteran's state of physical 
fitness, and are akin to statements of diagnosis and 
treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also  LILLY'S: 
AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 
(many state jurisdictions, including the federal judiciary 
and Federal Rule 803(4), expand the hearsay exception for 
physical conditions to include statements of past physical 
condition on the rational that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  

When VA initially examined the Veteran after service in June 
1974, he complained of persistent low back pain that was 
induced by laborious activity.  The examining physician 
indicated that the  Veteran had injured his low back in 1968, 
but that he was not hospitalized.  The examiner noted that X-
rays of the lumbar spine, performed in 1968, were 
"apparently" negative.  He stated that the Veteran was 
placed on light duty.  After a physical evaluation of the 
Veteran, the examining physician concluded that there was no 
orthopedic pathology of the lumbar spine.  

The first post-service medical evidence of any low back 
pathology was in the early to mid-1990's, many years after 
the Veteran's discharge from active duty.  An April 1994 VA 
outpatient report reflects that the Veteran gave a history of 
being status-post helicopter accident from "many years 
ago."  The Veteran complained of intermittent low back pain 
that radiated in the left lower extremity.  X-rays of the 
spine revealed degenerative disc disease at L3-4 with spurs 
and narrow disc space.  There was a questionable old L3-4 
facet fracture on oblique views.  An assessment of 
degenerative disc disease with evidence of a herniated 
nucleus pulposus was entered.  (See, April 1994 VA outpatient 
report).  Since then, voluminous VA and private treatment 
records show that the Veteran continued to receive treatment 
for recurrent low back pain that reportedly had its onset 
after he helped move a helicopter during military service.

When evaluated by VA in February 1995, the examining 
physician reviewed the service treatment records relative to 
the lumbar spine and reported the relevant findings, which 
are also consistent with that previously reported herein.  
After a physical evaluation of the Veteran, the examiner 
entered the following diagnosis: "History of back injury in 
the military in 1968.  Severe muscle spasms, mild scoliosis 
of the dorsolumbar spine; and spina bifida at S1.  At this 
time, there is evidence of degenerative disc disease at L3-L4 
with degenerative marginal spurs anteriorly from the bodies 
of L3 and L4 by X-ray.  Chronic recurrent lumbosacral 
strain."  

A June 1999 Social Security Award (SSA) award reflects that 
as of July 1, 1998, the Veteran became disabled within that 
agency's applicable law and regulations due to primary and 
secondary diagnoses of degenerative disc disease and 
bilateral carpal tunnel syndrome, respectively.  In making 
its determination, SSA noted that the Veteran had a "long 
history of back impairment, beginning with an injury 
sustained while he was in military service in the 1960's."  
SSA also noted that a 1997 magnetic resonance imaging scan of 
the lumbar spine showed a disc herniation with mild 
impingement on the right L4 nerve root and mild formainal 
narrowing at L4-5.  A July 1998 MRI was reported to have 
showed similar findings, including mild canal stenosis.  
However, on his application for SSA benefits, the Veteran 
indicated that he had been "hurt" several times during the 
course of his employment.  (The Veteran had worked in areas 
of electrical maintenance and as a truck driver).  

A November 2003 opinion, prepared and submitted by C.N., 
M.S., D.C. contains a diagnosis of degenerative disc disease 
of the lumbar spine, which was confirmed by plain film 
radiographs in September 2003, and also states that based on 
the Veteran's history and current and previous diagnostic 
imaging, it was possible that the injury sustained in 1968 
was a contributing factor to the Veteran's current condition.  
(See, November 2003 opinion, prepared by C. N., M. S., D. 
C.).  In a November 2004 opinion, C. N. M. S. D. C., 
indicated that from a review of the materials, what VA wanted 
was concrete evidence that the accident that the Veteran had 
sustained in 1968 directly caused his current back condition, 
to including the disc degeneration.  Thus, C. N. stated, 
"The best that I can say is that it is reasonable that a 
trauma like that could lead to your current condition, which 
is speculation based on research of low back and disc 
injuries." 

The Board finds C.N., M.S., D.C.'s November 2003 and November 
2004 opinions to be speculative at best and of little 
evidentiary value in that it expressed the relationship of 
the Veteran's current back condition to the 1968 in-service 
helicopter incident as "possible," rather than probable.  
See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Obert v. Brown, 5 
Vet. App. 30 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996).

When evaluated by VA in June 2005, the VA examiner indicated 
that he had reviewed the Veteran's claims file, to 
specifically include service treatment records and post-
service medical reports, the findings of which are consistent 
with those previously reported herein.  After a physical 
evaluation of the Veteran's spine, the Veteran was diagnosed 
with degenerative disc and joint disease of the lumbosacral 
spine status post laminectomy with residuals.  

After specifically noting that the Veteran had only one 
incident of low back stain in service with no mention of any 
further problems either on his separation physical or 
immediately following his discharge from service, the VA 
examiner provided the following opinion:  "In the absence of 
documentation of continuity and of continuing problems, it is 
not possible to connect his present problem with that in 1968 
without resort to unfounded speculation."  

In March 2009, and pursuant to the Board's November 2007 
remand directives, VA examined the Veteran to determine the 
etiological relationship, if any, between his current low 
back condition and his period of active military service, 
specifically the 1968 helicopter incident.  The VA examiner 
specifically indicated that prior to the examination, he had 
reviewed the Veteran's service treatment records, November 
2003 and November 2004 opinions of C.N., M.S., D.C., SSA 
records, and June 2005 VA opinion.  The VA examiner also 
noted that the Veteran had retired from his job as an 
electrician after being electrocuted.  Per the Veteran's 
report, he stated that he had injured his back while helping 
move a helicopter during military service in 1968.  

After a physical evaluation of the Veteran's spine in March 
2009, to include x-rays of the cervical and lumbar spine, the 
VA examiner concluded that the Veteran had sustained what was 
diagnosed as muscle strain in 1968 with no reported back 
symptoms until the early 1990's - the Board notes that the 
examiner included the entire vertebral column in his 
analysis.  Thus, it was his opinion that "The data is 
insufficient to conclude that what may have been a back 
injury sustained during military service is the cause or 
aggravation of his present back condition (cervical through 
lumbar)."  

There is currently evidence that the Veteran has lumbar and 
cervical spine degenerative joint disease along with some 
lower extremity radicular symptoms, and consequently the 
determinative issue is whether this present disability is 
causally related to service.  See 38 C.F.R. § 3.303(d); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See also Duenas v. Principi, 18 Vet. 
App. 512, 516 (2004).  

In support of his claim, the Veteran submitted November 2003 
and November 2004 opinions from his private chiropractor 
C.N., M.S., D.C., which, as noted above, are speculative at 
best and of little evidentiary value in that it expressed the 
relationship of the Veteran's current back condition to the 
1968 helicopter accident as possible, rather than probable.  
See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Obert v. Brown, 5 
Vet. App. 30 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996).  For this reason, and for those stated below, the 
Board finds that the March 2009 VA examiner's opinion which 
tends to rule out a causal nexus to service is the more 
persuasive.

When evaluating competing medical opinions it is the province 
of the Board to weigh the evidence and decide where to give 
credit and where to withhold the same, and in so doing, to 
also accept certain medical opinions over others.  See Evans 
v. West, 12 Vet. App. 22, 30 (1999); Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  The Board nonetheless is mindful that it 
cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one opinion 
over another.  See also Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The fact that a Veteran has received regular treatment from a 
physician, or in this case a chiropractor, is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  This notwithstanding, the Court 
has declined to adapt a "treating physician rule" under which 
a treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467, 471- 73 (1993).

Generally, the degree of probative value which may be 
attributed to a medical opinion issued by a VA or private 
treatment provider takes into account such factors as its 
thoroughness and degree of detail, and whether there was 
review of the Veteran's claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  Also significant is whether the 
examining medical provider had a sufficiently clear and well- 
reasoned rationale, as well as a basis in objective 
supporting clinical data.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005) (rejecting medical opinions that did not 
indicate whether the physicians actually examined the 
Veteran, did not provide the extent of any examination, and 
did not provide any supporting clinical data).  The Court has 
held that a bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).


The March 2009 VA examination report reflects the most 
thorough and factually supported opinion of record, given 
that it directly considered the Veteran's service treatment 
records, SSA records, November 2003 and November 2004 
opinions of C.N., M.S., D.C., and June 2005 VA opinion.  
Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. 
Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).

In addition, in contrast to the November 2003 and November 
2004 opinions of C. N. M. S. D.C., the March 2009's 
examiner's opinion that "The data is insufficient to 
conclude that what may have been a back injury sustained 
during military service is the cause or aggravation of his 
present back condition (cervical through lumbar)," is 
unequivocal and unwavering.  Consistent with the March 2009 
VA examiner's opinion are service treatment records, which 
are positive for one episode of muscle strain of the back 
after the Veteran helped move a helicopter in 1968, and an 
absence of any further back pathology for the remainder of 
service, at service separation, or until the early 1990's.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a 
lengthy period without complaint or treatment is evidence 
that there has not been a continuity of symptomatology, and 
weighs heavily against the claim).

Accordingly, the March 2009 VA examination report is 
considered to provide the most probative determination on 
whether the present claimed degenerative joint disease of the 
cervical and lumbar spine is attributable to the Veteran's 
service. The Veteran has also provided several contentions in 
support of this claim which have been taken into account.  
Since he is a layperson without a medical background, the 
statements provided on the issue of causation cannot be 
determinative and would require corroboration through 
competent medical evidence.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For these reasons, the claim for service connection for a 
back disorder, is being denied.  Since the preponderance of 
the evidence is unfavorable, the benefit-of- the-doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

ORDER

Service connection for a back disorder is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


